Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 7 December 2021 has been entered.  Claim 7 has been canceled and Claims 1-6, and 8-38 remain pending in the application. 

Response to Arguments
Applicant's arguments filed 7 December 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “Barra fails to teach or suggest at least the elements of "determining whether an occupant of the vehicle is driving" and "modifying an interior configuration of the vehicle to a driverless configuration in response to determining that no occupant is driving the vehicle,"” the Examiner respectfully disagrees.
Barra discloses "determine whether an occupant of the vehicle is driving" (you have a driver in the car driving).... "modifying an interior configuration to a driverless configuration in response to no occupant is driving" (previous driver exists the car, so now no occupant is driving, and you switch to driverless configuration) (fig 5B; ¶32, 43, 48) Further the Examiner notes that the claim language as constructed requires "determining that no occupant is driving" instead of --determining that the occupant is not driving-- where the latter still requires that there is an occupant inside the vehicle, but the former is broad enough to .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 9, 11-20, 22-30, and 32-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barra et al (US Patent Publication 2018/0120863).
Regarding claim 1, Barra discloses a method of modifying an exterior shape of a vehicle based on occupancy, comprising: (¶11)
determining, by a vehicle processor, whether to initiate a configuration change protocol to implement a configuration change for modifying the exterior shape of a body of the vehicle in response to a planned or predicted future operating mode, event or environment; (fig 4A-6, 9; ¶40, 48)
determining, by the vehicle processor, whether an occupancy status of the vehicle conflicts with an occupancy status allowed for in a configuration called for by a configuration change input or indication; (¶50)
determining whether an occupant of the vehicle is driving (Fig 5B; ¶34, 43, 48)
modifying the exterior shape of the body of the vehicle in accordance with the configuration change input or indication in response to determining that the occupancy status of the vehicle does not conflict with the configuration change input or indication, wherein modifying the exterior shape of the body of the vehicle includes modifying a configuration of at least one exterior vehicle part, and (¶40, 50)
modifying an interior configuration of the vehicle to a driverless configuration in response to determining that no occupant is driving the vehicle. (Fig 5B; ¶34, 43, 48)

Regarding claim 2, Barra further discloses determining, by the vehicle processor, whether a current vehicle configuration matches a configuration called for by the configuration change input or indication, wherein modifying the exterior shape of the body of the vehicle is further in response to determining that the current vehicle configuration does not match the configuration called for by the configuration change input or indication. (¶48)

Regarding claim 3, Barra further discloses wherein modifying the exterior shape of the body of the vehicle in accordance with the configuration change input or indication in response to determining that the occupancy status of the vehicle does not conflict with the configuration change input or indication comprises modifying the exterior shape of the body of the vehicle to a no-occupant configuration in response to determining that the vehicle is not occupied. (¶43)

Regarding claim 4, Barra further discloses wherein modifying the exterior shape of the body of the vehicle to the no-occupant configuration comprises reducing at least one of an inclination angle of a windshield, a height of a roof relative to a base of the vehicle, or a position of a window. (¶43-44)
Regarding claim 5, Barra further discloses adjusting one or more parameters of autonomous vehicle navigation or operation to implement a passenger-less mode of operation. (¶2, 43)

Regarding claim 6, Barra further discloses not modifying a configuration of the vehicle and notifying an operator in response to determining that the occupancy status of the vehicle conflicts with the configuration change input or indication. (¶48)

Regarding claim 8, Barra further discloses wherein modifying an interior configuration of the vehicle to the driverless configuration comprises changing an inclination angle of a windshield of the vehicle. (¶44)

Regarding claim 9, Barra further discloses adjusting one or more parameters of autonomous vehicle navigation or operation to implement a driverless mode of operation in response to determining that no occupant is driving the vehicle. (¶2, 43)

Regarding claim 11, Barra further discloses wherein modifying the exterior shape of the body of the vehicle in accordance with the configuration change input or indication comprises modifying a configuration of at least one vehicle body part relative to other vehicle parts, wherein the at least one vehicle body part is selected from a pillar, a quarter panel, a roof, a hood, a trunk, a windshield, or a window. (¶44)

Regarding claim 12, Barra further discloses selecting one of a plurality of configuration alternatives based on the occupancy status in response to determining that the occupancy status of the vehicle does not conflict with the occupancy status allowed for in the configuration called for by the configuration change input or indication. (fig 4A-6; ¶40, 48)

Regarding claim 13, Barra further discloses selecting one of a plurality of configuration alternatives based on a predicted occupancy status of the vehicle in response to determining that the predicted occupancy status of the vehicle will not conflict with the occupancy status allowed for in the configuration called for by the configuration change input or indication. (fig 4A-6; ¶40, 48)

Regarding claim 14, Barra discloses a vehicle exterior shape modification device, comprising: (abstract)
a processor configured to be communicatively coupled to one or more exterior parts of a body of a vehicle and configured with processor-executable instructions to: (¶35)
determine whether to initiate a configuration change protocol to implement a configuration change for modifying an exterior shape of the body of the vehicle in response to a planned or predicted future operating mode, event or environment; (fig 4A-6, 9; ¶40, 48)

determining whether an occupant of the vehicle is driving (Fig 5B; ¶34, 43, 48)
modifying the exterior shape of the body of the vehicle in accordance with the configuration change input or indication in response to determining that the occupancy status of the vehicle does not conflict with the configuration change input or indication, wherein modifying the exterior shape of the body of the vehicle includes modifying a configuration of at least one exterior vehicle part. (¶40, 50)
modifying an interior configuration of the vehicle to a driverless configuration in response to determining that no occupant is driving the vehicle. (Fig 5B; ¶34, 43, 48)

Regarding claim 15, Barra further discloses wherein the processor is further configured with processor-executable instructions to: determine whether a current vehicle configuration matches a configuration called for by the configuration change input or indication, wherein modify the exterior shape of the body of the vehicle is further in response to determining that the current vehicle configuration does not match the configuration called for by the configuration change input or indication. (¶48)

Regarding claim 16, Barra further discloses wherein the processor is further configured with processor-executable instructions such that modify the exterior shape of the body of the vehicle in accordance with the configuration change input or indication in response to determining that the occupancy status of the vehicle does not conflict with the configuration change input or indication comprises modifying the exterior shape of the body of the vehicle to a no-occupant configuration in response to determining that the vehicle is not occupied. (¶43)

Regarding claim 17, Barra further discloses wherein the processor is further configured with processor-executable instructions such that modify the exterior shape of the body of the vehicle to the no-occupant configuration comprises reducing at least one of an inclination angle of a windshield, a height of a roof relative to a base of the vehicle, or a position of a window. (¶43-44)

Regarding claim 18, Barra further discloses wherein the processor is further configured with processor-executable instructions to not modify a configuration of the vehicle and notify an operator in response to determining that the occupancy status of the vehicle conflicts with the configuration change input or indication. (¶48)

Regarding claim 19, Barra further discloses wherein the processor is further configured with processor-executable instructions to: adjust one or more parameters of autonomous vehicle navigation or operation to implement a driverless mode of operation in response to determining that no occupant is driving the vehicle. (Fig 5B; ¶34, 43, 48)

Regarding claim 20, Barra further discloses wherein the processor is further configured with processor-executable instructions such that modifying an interior configuration of the vehicle to the driverless configuration comprises changing an inclination angle of a windshield of the vehicle. (¶44)

Regarding claim 22, Barra further discloses wherein the processor is further configured with processor-executable instructions such that modifying the exterior shape of the body of the vehicle in accordance with the configuration change input or indication comprises modifying a configuration of at least one vehicle body part relative to other vehicle parts, wherein the at least one vehicle body part is selected from a pillar, a quarter panel, a roof, a hood, a trunk, a windshield, or a window configuration. (¶44)

Regarding claim 23, Barra further discloses wherein the processor is further configured with processor-executable instructions to select one of a plurality of configuration alternatives based on the occupancy status in response to determining that the occupancy status of the vehicle does not conflict with the occupancy status allowed for in the configuration called for by the configuration change input or indication. (fig 4A-6; ¶40, 48)

Regarding claim 24, Barra further discloses wherein the processor is further configured with processor-executable instructions to select one of a plurality of configuration alternatives based on a predicted occupancy status of the vehicle in response to determining that the predicted occupancy status of the vehicle will not conflict with the occupancy status allowed for in the configuration called for by the configuration change input or indication. (fig 4A-6; ¶40, 48)

Regarding claim 25, Barra discloses a vehicle, comprising: (abstract)

a processor coupled to the actuators and configured with processor- executable instructions to: (¶35)
determine whether to initiate a configuration change protocol to implement a configuration change for modifying an exterior shape of the body of the vehicle in response to a planned or predicted future operating mode, event or environment; (fig 4A-6, 9; ¶40, 48)
determine whether an occupancy status of the vehicle conflicts with an occupancy status allowed for in a configuration called for by a configuration change input or indication; (¶50)
determining whether an occupant of the vehicle is driving (Fig 5B; ¶34, 43, 48)
control the actuators to modify the exterior shape of the body of the vehicle in accordance with the configuration change input or indication in response to determining that the occupancy status of the vehicle does not conflict with the configuration change input or indication, wherein modifying the exterior shape of the body of the vehicle includes modifying a configuration of at least one exterior vehicle part. (¶40, 50)
control the actuators to modify an interior configuration of the vehicle to a driverless configuration in response to determining that no occupant is driving the vehicle. (Fig 5B; ¶34, 43, 48)

Regarding claim 26, Barra further discloses wherein the processor is further configured with processor-executable instructions to: determine whether a current vehicle configuration matches a configuration called for by the configuration change input or indication; and control the actuators to modify the exterior shape of the body of the vehicle further in response to determining that the current vehicle configuration does 

Regarding claim 27, Barra further discloses wherein the processor is further configured with processor-executable instructions to control the actuators to modify the exterior shape of the body of the vehicle in accordance with the configuration change input or indication in response to determining that the occupancy status of the vehicle does not conflict with the configuration change input or indication comprises modifying the exterior shape of the body of the vehicle to a no-occupant configuration in response to determining that the vehicle is not occupied. (¶43)

Regarding claim 28, Barra further discloses wherein the processor is further configured with processor-executable instructions to control the actuators to modify the exterior shape of the body of the vehicle to the no-occupant configuration by reducing at least one of an inclination angle of a windshield, a height of a roof relative to a base of the vehicle, or a position of a window. (¶43-44)

Regarding claim 29, Barra further discloses wherein the processor is further configured with processor-executable instructions to: adjust one or more parameters of autonomous vehicle navigation or operation to implement a driverless mode of operation in response to determining that no occupant is driving the vehicle. (Fig 5B; ¶34, 43, 48)

Regarding claim 30, Barra further discloses wherein the processor is further configured with processor-executable instructions to control the actuators to modify the interior configuration of the vehicle to the driverless configuration by changing an inclination angle of a windshield of the vehicle. (¶44)

Regarding claim 32, Barra further discloses wherein the processor is further configured with processor-executable instructions to control the actuators to modify the exterior shape of the body of the vehicle in accordance with the configuration change input or indication by modifying a configuration of at least one vehicle body part relative to other vehicle parts, wherein the at least one vehicle body part is selected from a pillar, a quarter panel, a roof, a hood, a trunk, a windshield, or a window configuration. (¶44)

Regarding claim 33, Barra further discloses wherein the processor is further configured with processor-executable instructions to select one of a plurality of configuration alternatives based on the occupancy status in response to determining that the occupancy status of the vehicle does not conflict with the occupancy status allowed for in the configuration called for by the configuration change input or indication. (fig 4A-6; ¶40, 48)

Regarding claim 34, Barra further discloses wherein the processor is further configured with processor-executable instructions to select one of a plurality of configuration alternatives based on a predicted occupancy status of the vehicle in response to determining that the predicted occupancy status of the vehicle conflicts with 

Regarding claim 35, Barra discloses a non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a processor of a vehicle to perform operations comprising: (¶35)
determining whether to initiate a configuration change protocol to implement a configuration change for modifying an exterior shape of a body of the vehicle in response to a planned or predicted future operating mode, event or environment; (fig 4A-6, 9; ¶40, 48)
determining whether an occupancy status of the vehicle conflicts with an occupancy status allowed for in a configuration called for by a configuration change input or indication; (¶50)
determining whether an occupant of the vehicle is driving (Fig 5B; ¶34, 43, 48)
modifying the exterior shape of the body of the vehicle in accordance with the configuration change input or indication in response to determining that the occupancy status of the vehicle does not conflict with the configuration change input or indication, wherein modifying the exterior shape of the body of the vehicle includes modifying a configuration of at least one exterior vehicle part. (¶40, 50)
modifying an interior configuration of the vehicle to a driverless configuration in response to determining that no occupant is driving the vehicle. (Fig 5B; ¶34, 43, 48)

Regarding claim 36, Barra further discloses wherein the stored processor-executable instructions are configured to cause the processor of the vehicle to perform operations further comprising: determining, by the vehicle processor, whether a current vehicle configuration matches a configuration called for by the configuration change 

Regarding claim 37, Barra further discloses wherein the stored processor-executable instructions are further configured to cause the processor of the vehicle to perform operations further comprising: adjusting one or more parameters of autonomous vehicle navigation or operation to implement a driverless mode of operation in response to determining that no occupant is driving the vehicle. (Fig 5B; ¶34, 43, 48)

Regarding claim 38, Barra further discloses wherein the stored processor-executable instructions are further configured to cause the processor of the vehicle to perform operations further comprising: selecting one of a plurality of configuration alternatives based on the occupancy status in response to determining that the occupancy status of the vehicle does not conflict with the occupancy status allowed for in the configuration called for by the configuration change input or indication. (¶48)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 21, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Barra as applied to claims 1, 14, and 25 above, and further in view of Basha (Machine Translation of DE 10-2015-120208).
Regarding claim 10, Barra further discloses further comprising modifying the exterior shape of the body of the vehicle to a driven configuration. (¶48)

Barra however appears to be silent as to in response to determining that an occupant of the vehicle is driving.

Basha however teaches modifying the exterior shape of the body of the vehicle to a driven configuration in response to determining that an occupant of the vehicle is driving. (fig 1; ¶21, 24-25)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Barra with in response to determining that an occupant of the vehicle is driving as taught by Basha so as to ensure appropriate head space for a driver (basha ¶10), and additionally because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 21, Barra further discloses wherein the processor is further configured with processor-executable instructions to modify the exterior shape of the body of the vehicle to a driven configuration. (¶48)

Barra however appears to be silent as to in response to determining that an occupant of the vehicle is driving.

Basha however teaches wherein the processor is further configured with processor-executable instructions to modify the exterior shape of the body of the vehicle to a driven configuration in response to determining that an occupant of the vehicle is driving. (fig 1; ¶21, 24-25)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Barra with in response to determining that an occupant of the vehicle is driving as taught by Basha so as to ensure appropriate head space for a driver (basha ¶10), and additionally because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 31, Barra further discloses wherein the processor is further configured with processor-executable instructions to control the actuators to modify the exterior shape of the body of the vehicle to a driven configuration. (¶48)

Barra however appears to be silent as to in response to determining that an occupant of the vehicle is driving.

Basha however teaches wherein the processor is further configured with processor-executable instructions to control the actuators to modify the exterior shape of the body of the vehicle to a driven configuration in response to determining that an occupant of the vehicle is driving. (fig 1; ¶21, 24-25)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Barra with in response to determining that an occupant of the vehicle is driving as taught by Basha so as to ensure appropriate head space for a driver (basha ¶10), and additionally because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413.  The examiner can normally be reached on 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669